UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2015 or o Transition Report Pursuant Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 000-53988 DSG GLOBAL, INC. (Exact name of registrant as specified in its charter) Nevada 26-1134956 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 214 - 5455 152nd Street Surrey, British Columbia V3S 5A5, Canada (Address of principal executive offices, zip code) (604) 575-3848 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller” reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of August 7, 2015, the issuer had 30,107,185 shares of common stock issued and outstanding. DSG GLOBAL INC. TABLE OF CONTENTS Page No. PART I FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of June 30, 2015 and December 31, 2014 3 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2015 and 2014 4 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2015 and 2014 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 PART II OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 6. Exhibits 39 Signatures 40 2 PART I:FINANCIAL INFORMATION Item 1. Financial Statements DSG GLOBAL INC AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2015 December 31, 2014 (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Trade receivables, net Inventories Prepaid expenses and deposits Other current assets Receivable from related party TOTAL CURRENT ASSETS NON-CURRENT ASSETS Intangible assets, net Fixed assets, net Equipment on lease, net TOTAL NON-CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Trade and other payables $ $ Deferred revenue - Payable to shareholder - Convertible note payable to related party - Convertible loans payable TOTAL CURRENT LIABILITIES STOCKHOLDERS' DEFICIT Common stock, $0.001 par value, 125,000,000 shares authorized and30,107,185 outstanding at June 30, 2015 and 20,107,176 outstanding at December 31, 2014 Additional paid in capital Other accumulated comprehensive income Non-controlling interest ) ) Accumulated deficit ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements 3 DSG GLOBAL INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) Three Months Ended Six Months Ended June 30, 2015 June 30, 2014 June 30, 2015 June 30, 2014 Revenue $ Cost of revenue Gross profit Operating Expenses Compensation expense Research and development expense - - General and administration expense Warranty expense Bad debt - - Depreciation and amortization expense Total operating expense Loss from operations ) ) ) Other Income (Expense) Foreign currency exchange ) ) Fines and penalties ) Finance costs ) Total Other Expense ) Loss from continuing operations before income taxes ) Provision for income taxes - Net loss ) Less attributed to noncontolling interest Net loss attributable to controlling interest ) Other comprehensive income and expense Foreign currency translation ) ) ) Comprehensive loss $ ) $ ) $ ) $ ) Net loss per shareBasic and Diluted: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average number of shares used in computing basic and diluted net loss per share: Basic Diluted The accompanying notes are an integral part of the unaudited condensed consolidated financial statements 4 DSG GLOBAL INC.AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, 2015 June 30, 2014 Net loss $ ) $ ) Less net loss attributable to noncontrolling interest ) ) Net loss attributable to the Company ) ) Adjustments to reconcile net loss to net cash provided by(used in)operating activities: Depreciation and amortization Non-cash financing costs - Notes issusd for services - (Increase) decrease in assets: Trade receivables, net ) Inventories Prepaid expense and deposits ) Related party receivable ) ) Other assets ) Increase (decrease) in current liabilities: Trade payables and accruals Deferred revenue ) Net cash used in operating activities ) Cash flows from investing activities Purchase of property, plant and equipment ) - Return (purchase) of equipment on lease ) Purchase of intangible assets ) ) Cash acquired from merger - Net cash provided by (used in) investing activities ) Cash flows from financing activities Bank overdraft - Proceeds from issuance of shares - Line of credit - Payments on notes payable ) ) Proceeds from note payable Related party loan payable, net ) - Net cash provided by financing activities Net increase in cash and cash equivalents Effect of exchange rate changes on cash and cash equivalents ) ) Cash and cash equivalents at beginning of period - Cash and cash equivalents at the end of the period $ $
